Citation Nr: 1008481	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the Veteran for the purpose of establishing 
eligibility for VA death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1, 1959 to 
April 1, 1960.  He had 2 years, 3 months, and 7 days of 
service prior to August 1, 1959.  He died in November 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the St. 
Louis, Missouri RO, which determined that the appellant was 
not entitled to recognition as the Veteran's surviving spouse 
for the purpose of establishing eligibility for VA death 
benefits.  

In October 2009, the appellant appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of the videoconference hearing is of record.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in December 
1960; they were divorced in September 1998.  

2.  When the Veteran died in November 2006, he was not 
married to the appellant, and there is no evidence or 
argument that they had attempted to remarry or enter a 
common-law marriage.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. §§ 101(31), 103, 5107(b) 1304, 1310, 1311, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a Veteran at the time of the Veteran's death, and 
who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50(b) (1) (2009).  

A "spouse" is a person of the opposite sex whose "marriage" 
to the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 
38 C.F.R. § 3.50(a) (2008).  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).  

The appellant filed a VA Form 21-534, a formal application 
for death benefits in January 2007.  On the application she 
indicated that her relationship to the Veteran was as a 
surviving spouse.  She noted that she and the Veteran had 
divorced in 1998.

The Board notes that the appellant and the Veteran married in 
1960.  They subsequently divorced in 1998.  There is no 
evidence or argument that they had attempted to remarry each 
other or enter a common-law marriage prior to the Veteran's 
death in 2006.  

At her personal hearing, in October 2009, the appellant 
indicated that she assumed that she would automatically be 
entitled to the Veteran's death benefits because she and the 
Veteran had been married for so long.  The appellant noted 
that, prior to his death, she had been receiving an 
apportionment of the Veteran's benefits.  The appellant 
indicated that neither she nor the Veteran remarried after 
their divorce in 1998.  

After reviewing the entire record, the Board concludes that 
the appellant cannot be classified as the Veteran's surviving 
spouse, because she and the Veteran were legally divorced at 
the time of his death, and no evidence has been submitted 
that tends to prove that she and the Veteran had either 
legally remarried or had resumed living together in a common 
law marriage by the time of his death; nor has the appellant 
made such assertions.  As discussed above, to be recognized 
as the Veteran's surviving spouse for the purpose of 
establishing entitlement to VA benefits, the appellant must 
be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.50(b) (1) (2009).  The 
appellant does not meet this standard.  

Additionally, the Board notes that, on her application for 
death benefits, the appellant indicated that she was in 
receipt of Social Security Administration (SSA) benefits 
based on the Veteran's earnings; she was awarded benefits as 
the surviving spouse of the Veteran.  However, VA is not 
bound by the findings of other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board 
finds, therefore, that the award of SSA widow's benefits is 
not relevant to the issue before the Board.  Further, VA is 
not required to obtain the information regarding the SSA 
award because there has been no proffer of relevance to the 
appellant's claim before VA.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  

The record clearly reflects that the appellant was not the 
Veteran's spouse at the time of his death in November 2006.  
While the Board has considered the appellant's contentions, 
applicable laws and regulations require that she and the 
Veteran be lawfully married at the time of a Veteran's death 
for the appellant to meet the basic eligibility criteria for 
death benefits as a surviving spouse.  38 C.F.R. § 3.50.  

The Board recognizes that the appellant was married to the 
Veteran for a long time, but the Board is without authority 
to grant benefits on the basis of equity.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992), citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).  

For these reasons, the Board concludes that the appellant has 
no entitlement to recognition as the Veteran's surviving 
spouse for VA purposes.  The United States Court of Appeals 
for Veterans Claims has held that, in a case where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Consequently, her appeal must be denied as 
a matter of law.  


ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the Veteran for purposes of establishing 
eligibility for VA death benefits is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


